Case 3:17-cv-00072-NKM-JCH Document 654 Filed 02/12/20 Page 1 of 5 Pageid#: 8707



                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Charlottesville Division


    ELIZABETH SINES, SETH WISPELWEY,
    MARISSA BLAIR, APRIL MUNIZ, MARCUS
    MARTIN, NATALIE ROMERO, CHELSEA
    ALVARADO, THOMAS BAKER and JOHN
    DOE,
                                                            Civil Action No. 3: 17-cv-00072-NKM
                         Plaintiffs,
    v.

    JASON KESSLER, et al.,

                         Defendants.




    PLAINTIFFS’ MOTION TO SEAL SELECT EXHIBITS TO PLAINTIFFS’ MOTION
     FOR DIRECT ACCESS TO CERTAIN DISCOVERY OF DEFENDANT KESSLER


          On February 12, 2020, Plaintiffs filed a Motion for Direct Access to Certain Discovery of

  Defendant Kessler (“Plaintiffs’ Motion”). For the reasons set forth below, Plaintiffs respectfully

  request that the Court enter the proposed order sealing Exhibits 3, 4, 5, 6, 7, 8, 9, 10 and 11 to

  Plaintiffs’ Motion, which were submitted conditionally under seal today in this matter.

          Exhibits 5 and 6 to Plaintiffs’ Motion were designated as Highly Confidential by Defendant

  Kessler pursuant to the Order for the Production of Documents and Exchange of Confidential

  Information on January 3, 2018 (ECF No. 167, the “Protective Order”). Exhibits 3, 4, 7, 8, 9, 10

  and 11 contain Confidential information as defined by the terms of the Protective Order. For these

  reasons, Plaintiffs request that Exhibits 3, 4, 5, 6, 7, 8, 9, 10 and 11 to Plaintiffs’ Motion be sealed

  in accordance with Local Rule 9.
Case 3:17-cv-00072-NKM-JCH Document 654 Filed 02/12/20 Page 2 of 5 Pageid#: 8708




  Dated: February 12, 2020                 Respectfully submitted,

                                           /s/ Alan Levine
                                           Alan Levine (pro hac vice)
                                           COOLEY LLP
                                           55 Hudson Yards
                                           New York, NY 10001
                                           Telephone: (212) 479-6260
                                           Fax: (212) 479-6275
                                           alevine@cooley.com




                                       2
Case 3:17-cv-00072-NKM-JCH Document 654 Filed 02/12/20 Page 3 of 5 Pageid#: 8709




  Of Counsel:

   Roberta A. Kaplan (pro hac vice)         Karen L. Dunn (pro hac vice)
   Julie E. Fink (pro hac vice)             Jessica E. Phillips (pro hac vice)
   Gabrielle E. Tenzer (pro hac vice)       William A. Isaacson (pro hac vice)
   Joshua A. Matz (pro hac vice)            BOIES SCHILLER FLEXNER LLP
   Michael L. Bloch (pro hac vice)          1401 New York Ave, NW
   KAPLAN HECKER & FINK, LLP                Washington, DC 20005
   350 Fifth Avenue, Suite 7110             Telephone: (202) 237-2727
   New York, NY 10118                       Fax: (202) 237-6131
   Telephone: (212) 763-0883                kdunn@bsfllp.com
   rkaplan@kaplanhecker.com                 jphillips@bsfllp.com
   jfink@kaplanhecker.com                   wisaacson@bsfllp.com
   gtenzer@kaplanhecker.com
   jmatz@kaplanhecker.com                   Joshua J. Libling (pro hac vice)
   mbloch@kaplanhecker.com                  Yotam Barkai (pro hac vice)
                                            BOIES SCHILLER FLEXNER LLP
   Robert T. Cahill (VSB 38562)             55 Hudson Yards, 20th Floor
   COOLEY LLP                               New York, NY 10001
   11951 Freedom Drive, 14th Floor          Telephone: (212) 446-2300
   Reston, VA 20190-5656                    Fax: (212) 446-2350
   Telephone: (703) 456-8000                jlibling@bsfllp.com
   Fax: (703) 456-8100                      ybarkai@bsfllp.com
   rcahill@cooley.com
                                            John B. Rottenborn
   David E. Mills (pro hac vice)            Erin B. Ashwell
   Joshua M. Siegel (VSB 73416)             Woods Rogers PLC
   COOLEY LLP                               10 South Jefferson Street, Suite 1400
   1299 Pennsylvania Avenue, NW             Roanoke, Va. 24011
   Suite 700                                Tel: (540) 983-7600
   Washington, DC 20004                     brottenborn@woodsrogers.com
   Telephone: (202) 842-7800                eashwell@woodsrogers.com
   Fax: (202) 842-7899
   dmills@cooley.com
   jsiegel@cooley.com


                                            Counsel for Plaintiffs




                                        3
Case 3:17-cv-00072-NKM-JCH Document 654 Filed 02/12/20 Page 4 of 5 Pageid#: 8710




                                       CERTIFICATE OF SERVICE

         I hereby certify that on February 12, 2020 I filed the foregoing with the Clerk of the
  Court through the CM/ECF system, which will send a notice of electronic filing to:

   Justin Saunders Gravatt                                   James E. Kolenich
   David L. Hauck                                            Kolenich Law Office
   David L. Campbell                                         9435 Waterstone Blvd. #140
   Duane, Hauck, Davis & Gravatt, P.C.                       Cincinnati, OH 45249
   100 West Franklin Street, Suite 100                       jek318@gmail.com
   Richmond, VA 23220
   jgravatt@dhdglaw.com                                      Elmer Woodard
   dhauck@dhdglaw.com                                        5661 US Hwy 29
   dcampbell@dhdglaw.com                                     Blairs, VA 24527
                                                             isuecrooks@comcast.net
   Counsel for Defendant James A. Fields, Jr.
                                                             Counsel for Defendants Matthew Parrott,
   Bryan Jones                                               Traditionalist Worker Party, Jason Kessler, Nathan
   106 W. South St., Suite 211                               Damigo, and Identity Europa, Inc. (Identity Evropa)
   Charlottesville, VA 22902
   bryan@bjoneslegal.com                                     John A. DiNucci
                                                             Law Office of John A. DiNucci
   Counsel for Defendants Michael Hill,                      8180 Greensboro Drive, Suite 1150
   Michael Tubbs, and League of the South                    McLean, VA 22102
                                                             dinuccilaw@outlook.com
   W. Edward ReBrook
   The ReBrook Law Office                                    Counsel for Defendant Richard Spencer
   6013 Clerkenwell Court
   Burke, VA 22015
   edward@rebrooklaw.com

   Counsel for Defendants National Socialist Movement,
   Nationalist Front and Jeff Schoep



         I further certify that on February 12, 2020 I served the foregoing upon following pro se
  defendants, via electronic mail, as follows:

   Elliott Kline                                             Matthew Heimbach
   eli.f.mosley@gmail.com                                    matthew.w.heimbach@gmail.com
   deplorabletruth@gmail.com
                                                             Christopher Cantwell
   Robert Ray                                                christopher.cantwell@gmail.com
   azzmador@gmail.com

   Vanguard America
   c/o Dillon Hopper
   dillon_hopper@protonmail.com




                                                         4
Case 3:17-cv-00072-NKM-JCH Document 654 Filed 02/12/20 Page 5 of 5 Pageid#: 8711




                                           /s/ Alan Levine
                                           Alan Levine (pro hac vice)
                                           COOLEY LLP
                                           55 Hudson Yards
                                           New York, NY 10001
                                           Telephone: (212) 479-6260
                                           Fax: (212) 479-6275
                                           alevine@cooley.com

                                           Counsel for Plaintiffs




                                       5
